Citation Nr: 1444291	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  10-13 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial compensable rating for patellofemoral pain syndrome of the right knee.

2. Entitlement to an initial rating in excess of 10 percent for iliotibial band syndrome of the right hip.

3. Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 2005 until May 2009. 

The matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia in September 2009.  The decision was provided through a pre-discharge VA program. 

In a March 10, 2010 Substantive Appeal (VA Form 9), the Veteran requested a hearing before a Member of the Board in connection with her claim.  In September 2012, the Veteran was notified that her hearing was scheduled for October 31, 2012.  The record reflects that the Veteran failed to report to the October 2012 hearing.  While a review of the record does not indicate that a motion for a new hearing date was filed, the Veteran was sent a letter in May 2014 notifying her that she would be scheduled for a Travel Board hearing for June 24, 2014.  The record reflects that the Veteran failed to report to the June 2014 hearing.  There are no other hearing requests of record, so the Board deems her request for a hearing withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The Board notes that when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, the Board has characterized the issue of entitlement to service connection for an anxiety condition to the broader issue of entitlement to service connection for an acquired psychiatric disorder, to include an anxiety condition, as is reflected on the cover page.  

The Veteran's entire claims file, to include the portions contained in the electronic "Virtual VA" system and Veterans Benefits Management System (VBMS), has been reviewed.


FINDINGS OF FACT

1. The Veteran's right knee disability was manifested by flexion to at least 135 degrees and extension to 0 degrees, without evidence of arthritis. 

2. The Veteran's right knee disability does not manifest with ankylosis, recurrent subluxation or lateral instability, dislocated cartilage with frequent episodes of locking pain and effusion in the joint, or impairment of the tibia and fibula. 

3. The Veteran reported recurrent pain upon use and tenderness to palpation was under the medial aspect of the patella on examination.  Functional impairment in completing chores, shopping, exercising, participating in sports, and certain recreational activities were noted.  

4. The Veteran's right hip disability has not been manifested by ankylosis, limitation of flexion to 30 degrees, extension to less than 0 degrees, limitation of abduction with motion lost beyond 10 degrees, flail joint, or impairment of the femur with nonunion or malunion resulting in moderate knee or hip disability.

5.  During service and since separation from service, the Veteran reported symptoms of sleeping problems, difficulty concentrating, distractibility, feeling depressed and anxious, and anhedonia. 

6. The Veteran failed to attend scheduled VA mental health examinations in August 2009, December 2011, and November 2013. 

7. The evidence of record does not demonstrate that the Veteran has a current diagnosis of an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1. The criteria for a 10 percent evaluation, but no higher, for right knee 
patellofemoral pain syndrome have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code (DC) 5024, 5256-5263 (2013). 

2. The criteria for a rating in excess of 10 percent for iliotibial band syndrome of the right hip have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.45, 4.67, 4.71a, DC 5024, 5250-5255 (2013).

3. The criteria for service connection acquired psychiatric disorder, to include an anxiety condition have not been met. 38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

Increased Ratings, Generally

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.  When, after careful consideration of all the obtainable information, a reasonable doubt arises regarding the degree of disability doubt will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3. 

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  Pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board notes that the Veteran is appealing two initial disability ratings, and as such, the severities of the disabilities are to be considered during the entire period from the initial assignment of the evaluations to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The evidence of record does not indicate that either of the Veteran's conditions has significantly changed during the course of the appeal and uniform evaluations are appropriate.  The Board also notes that the Veteran has been scheduled for multiple VA examinations to determine if there has been any change in the Veteran's conditions but the Veteran has failed to report to these examinations and has not provided good cause for her failure to report.  

Under 38 C.F.R. § 3.655, if a claimant fails to report for a scheduled examination without good cause and when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, VA regulations require specific action to be taken in accordance with 38 C.F.R. § 3.655(b) as appropriate.  38 C.F.R. § 3.655(a).  Paragraph (b) specifies that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  

In this case, there is no evidence demonstrating that the Veteran had an adequate reason or "good cause" for failing to report to be examined in December 2011 or November 2013.  Accordingly, as required by 38 C.F.R. § 3.655(b), the Board must adjudicate the Veteran's claims for a higher initial disability rating on the basis of the existing record.


Entitlement to a Compensable Rating for the Right Knee

The Veteran has been assigned a noncompensable percent rating under DC 5024 for patellofemoral pain syndrome of the right knee.  She contends that her right knee impairment warrants a compensable rating.  She asserts that, in addition to her recurrent pain, her knee condition causes her to be unable to perform activities that used to be routine, including: running, playing sports, or having fun with her nieces and nephews.  Upon review of the evidence of record, the Board finds that the Veteran's condition warrants a 10 percent evaluation for painful motion and her resulting functional limitation.  

The record reflects that the Veteran had bilateral knee pain throughout her active service, which was greater on the right than the left.  In July 2006, the Veteran's right knee was evaluated due to her complaints of pain.  The Veteran's right knee was reported to have pain in the area of her lateral collateral ligament (LCL).  Upon examination, the Veteran demonstrated normal range of motion, including: flexion to 135 degrees and extension to 0 degrees.  The physician also reported that varus/valgus testing and anterior/posterior drawer tests of the Veteran's right knee were negative.

Prior to exiting service, the Veteran filed for service connection for her right knee and was provided with a VA examination in May 2009.  The examiner reported that the Veteran's knee pain was preceded by running and marching, and that her pain would subside during her periods of light duty.  She was prescribed physical therapy, nonsteriodal anti-inflammatory medications, and rest and elevation.  The examiner noted that the Veteran's right knee was subject to flare-ups every month to two months, which would last about one to two weeks.  

Upon examination, the examiner found no evidence of joint swelling, laxity, effusion.  Range of motion was noted to be from 0 to 140 degrees, without evidence of pain on motion.  McMurray's and Lachman's tests were reported to be negative. Tenderness to palpation under the medial aspect of the patella was found, but the examiner noted no other abnormalities.  While no evidence of arthritis was found, it was noted that the Veteran did not report for the x-ray portion of the May 2009 examination.  The examiner reported that the Veteran's right knee condition would cause severe impairment in participating in exercise and sports and mild impairment in completing regular chores and shopping. 

Subsequent to this evaluation, the Veteran indicated that her right knee condition was more severe than what was contemplated by her noncompensable rating.  She indicated that she had recurrent pain and functional limitations.  In March 2010, the Veteran reported that any time that she has to stand or walk for an extended period that her knee "starts to giveaway and grinds as it bends."  She reported that she was unaware that she has missed the scheduled x-rays during her VA examination and indicated she would appear for further examination.  She also stated that she has worn a brace for her knee in the past but it has not been helpful to her.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

The Veteran is rated under DC 5024 for patellofemoral pain syndrome of the right knee.  The rating schedule notes that conditions rated under DC 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis degenerative DC 5003.  Under DC 5003, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or painful motion. 

The affected body part would be limitation of motion of the knees, evaluated under Diagnostic Codes 5260 and 5261.  Under DC 5260, a zero percent rating is assigned when flexion is limited to 60 degrees, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261 (limitation of extension of the leg), a zero percent rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees. 38 C.F.R. § 4.71a, DC 5261. 

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg." See VAOPGCPREC 9-2004 (September 17, 2004). 

Additionally, under VAOPGCPREC 23-97, the Veteran may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  Under this Diagnostic Code, a knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate and a maximum 30 percent when severe. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Veteran has consistently demonstrated range of motion which exceeds what is required for even a noncompensable rating.  Specifically, in May 2009 the Veteran demonstrated range of motion from 0-140 degrees without pain noted on flexion or extension.  Further, the Veteran has not contended that she has recurrent problems with limitation of motion.  While the Veteran has indicated that her condition is painful after periods of use and causes her limitation, she has not indicated that she is unable to achieve full flexion or extension without pain.  Accordingly, an increased evaluation under Diagnostic Codes 5260 and 5261 is not warranted.  

The evidence does not indicate that the Veteran has arthritis of her knees that has been confirmed by x-rays; therefore, the Veteran would typically be assigned a noncompensable evaluation for this condition.  However, the presence of painful motion of major joint can warrant a compensable rating under 38 C.F.R. § 4.59.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59; see also, Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis).  Therefore, while the Veteran has not been diagnosed with arthritis via x-ray, the Veteran's condition will warrant a ten percent rating if painful motion and resulting functional loss is established.  

While painful motion was not reported upon examination, the examiner noted that the Veteran has periods of recurrent pain during periods of activity, which is greater during her periods of flare-ups.  The examiner also reported that the Veteran's condition would cause her functional limitations, including mild limitations on routine chores and severe limitation in participating in regular exercise.  The Veteran has also reported recurrent pain on use and resulting limitation of activities.  As the Board notes that the Veteran is competent to report readily observable features or symptoms of her condition, the Board finds sufficient evidence in the record of painful joint, which is entitled to the minimum compensable rating for the joint.  See Layno, at 469; 38 C.F.R. § 4.59; see also, Burton, at 5 (2011).

While the Veteran's condition warrants a 10 percent rating for painful motion of the joint, a higher rating would not be warranted under DC 5024 unless x-ray evidence was provided indicating arthritis of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Here, the Veteran has not been diagnosed with arthritis of even one joint and, accordingly, a higher rating is not warranted under DC 5024. 

Additionally, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent when considering other applicable diagnostic codes.  As noted above, the Veteran retains range of motion that exceeds that required for compensable evaluations under Diagnostic Codes 5260 and 5261 and accordingly exceeds the limitation of flexion to 45 degrees or limitation of extension to 15 degrees contemplated by 20 percent evaluations under each code.  

The Board also finds that a separate or higher rating for recurrent subluxation or lateral instability of a knee is not warranted.  Recurrent subluxation or lateral instability of a knee (DC 5257) is rated as 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  DC 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996). 

Throughout the history of the Veteran's condition, the only evidence of subluxation of lateral instability, is the Veteran's statement in her March 2010 VA Form 9.  She states that, "when [she] walks or stands for a long time, [her] knee starts to give way and grinds as it bends."  While the Board understands that the Veteran is competent to report readily observable features or symptoms of her condition, the Veteran has not provided any other evidence to support a contention of a rating in excess of 10 percent for instability.  See Layno.  The Veteran has not reported any falls due to her condition and specifically stated that a knee brace was not helpful to her condition.  During her May 2009 examination, the examiner did not note any symptoms of instability and no complaints of instability by the Veteran were reported.  Further, no reports of instability were noted during the Veteran's active service and in July 2006 varus/valgus testing and anterior/posterior drawer tests of the Veteran's right knee were reported as negative.

To the extent that Veteran may be contending a worsening of her condition since her separation from service and that staged ratings may be warranted, the Board notes that the Veteran was scheduled for updated VA examinations in December 2011 and November 2013, but failed to report to these examinations and good cause for these failures to report has not been provided.  Additionally, no evidence of any current treatment for the Veteran's right knee has been indicated by the Veteran or associated with the Veteran's claims file since separation.  The Board finds that even conceding the Veteran's statement regarding periods of instability that the evidence of record at most would warrant a 10 percent disability rating for "mild" instability, but does not support a higher 20 percent rating for "moderate" instability or subluxation.    

The Board notes that it is possible to receive separate painful (or limited motion) and instability.  However, as the Veteran's limitation of motion does not meet the criteria for a zero percent rating, as discussed above for either flexion or extension, a separate evaluation is not permitted under the rating schedule.  The General Counsel's opinion held that when a knee disorder is already rated under DC 5257, the veteran must also have limitation of motion under DC 5260 or DC 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero-percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additional disability is shown, however, a veteran rated under DC 5257 can also be compensated under DC 5003 and vice versa.  See VAOPGCPREC 23-97.  Therefore, as the Veteran's is already rated under 5024, a rating for arthritis (or painful motion), the Veteran must at least meet the criteria for a zero-percent rating under DC 5260 or DC 5261 to have a separate disability under DC 5257.  In this case, such a separate rating is not warranted. 

The Board has also considered other possible ratings for the Veteran's right knee condition; however, the Veteran's condition has not manifested to the extent that any other higher or separate ratings would be warranted.  

DC 5256, which evaluates ankylosis of the knee, assigns a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, DC 5256.  Ankylosis of the knee has not been noted in the Veteran's records or contended by the Veteran.  Accordingly, such an evaluation is not warranted.  

When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5259.  The evidence of record does not indicate that the Veteran's semilunar cartilage has been removed or dislocated and this has not been contended by the Veteran.  Accordingly, the Board finds that assigning a rating under DC 5258 or 5259 is not warranted.     

Thus, after resolving the benefit of the doubt in favor of the Veteran, the Board finds that a 10 percent rating for painful motion, but not higher, under DC 5024 is warranted.  38 C.F.R. 4.3, 4.71a, DC 5024.

Entitlement to a Rating in Excess of 10 Percent for the Right Hip

The Veteran has also claimed entitlement to a rating in excess of 10 percent for her service-connected right hip disorder.  The Veteran has contended that her condition causes her constant pain, and frustrates her at work as her ability to sit or stand in one position for extended periods of time is limited by her pain.  

The Veteran's hip pain was evaluated shortly before her separation from service in March 2009 and again after separation in May 2009.  In March 2009, the Veteran reported that her pain increases when she sits for an extended period on her right side, which would periodically radiate to her back.  The Veteran's physician noted that the Veteran had a slight limp from pain on extension.  A straight leg raise test was negative and no muscle spasms were noted.  

In May 2009, the Veteran underwent a general VA examination.  The Veteran reported periods of right hip pain, which restricted her ability to participate in running and marching.  The examiner noted that the Veteran had a normal gait.  Right hip flexion was reported to be from zero to 125 at which point the Veteran had pain.  Right hip extension was from zero to 30 degrees.  External rotation was to 60 degrees and internal rotation was to 40 degrees.  Abduction was to 45 degrees and adduction was to 25 degrees.  No further reductions in range of motion were noted upon repetitive testing.  The examiner reported that the Veteran's hip condition would affect her ability to participate in daily activities, but did not indicate any problems with chores, shopping, traveling, bathing, or dressing.  The examiner noted that her condition would cause mild dysfunction in her ability to participate in recreation and would cause moderate dysfunction in her ability to exercise or play sports.   

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson. 

The Veteran is rated for iliotibial band syndrome of the right hip under DC 5024, which is rated under DC 5003.  In order to obtain a rating in excess of 10 percent under DC 5003, as noted previously, requires x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  X-rays taken of the Veteran's hip in October 2006 did not indicate a diagnosis of arthritis.  The Veteran did not attend the x-ray evaluation scheduled in conjunction with her May 2009 VA examination and did not attend either of the VA examinations scheduled in 2011 or 2013.  

Based upon the evidence of record, the Board finds, even after resolving the benefit of the doubt in favor of the Veteran, that the Veteran's disability more nearly approximates the Veteran's current 10 percent rating based upon painful of motion of the hip.  While the Veteran has limited motion of two major joints (right hip and right knee), neither of these conditions has been evidenced by x-ray and neither condition has been shown to cause incapacitating episodes.  While the Veteran reports that her condition causes her regular pain, she indicates in her October 2009 NOD that she is able to work, despite requiring changing positions frequently due to her hip pain.  Additionally, the May 2009 VA examination did not indicate that the Veteran had periods of incapacitation and that the only regularly activities that were noted to be severely limited were sports and exercise.  Accordingly, the Board finds that the Veteran's hip condition is more closely approximated by her current evaluation and a higher rating under DC 5003 is not warranted.  

The Board has also considered other possible ratings for the Veteran's right hip condition; however, this condition has not been shown to have manifested to the extent that any other higher or separate ratings would be warranted.  

Under Diagnostic Code 5251, for limitation of extension of the thigh, a maximum rating of 10 percent is assigned for limitation of extension to 5 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5251.

In general, 38 C.F.R. § 4.71, Plate II provides a standardized description of hip movement, to include showing that normal hip flexion is from zero to 125 degrees, and that normal hip abduction is from zero to 45 degrees.

Under Diagnostic Code 5252, a 10 percent disability rating is assigned for flexion of the thigh limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  For the next higher rating of 20 percent, there must be limitation of flexion to 30 degrees.  Id.

Under Diagnostic Code 5253, a 10 percent rating is assigned when there is limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5253.  Where there is limitation of thigh abduction with motion lost beyond 10 degrees, a 20 percent rating is assigned.  Id.     

After thoroughly reviewing the evidence of record, the Board finds that the Veteran's right hip disorder does not warrant a rating in excess of 10 percent for any time during the appeal period.  With respect to range of motion, the Veteran's clinical findings do not demonstrate flexion limited to 30 degrees, limitation of abduction beyond 10 degrees or limitation of extension to 5 degrees.  While during service, the Veteran was noted to have a mild limp due to limitation of extension, the extent of this limitation was note shown to be to 5 degrees.  Further, upon VA examination in May 2009, the Veteran's hip extension was noted to be from zero to thirty degrees without pain and the Veteran's gait was not reported to be altered.  Additionally, the Veteran has not reported any problems with extension or her gait since her separation from service.  Therefore, the Board finds that the evidence of record does not meet even the criteria for a compensable rating under Diagnostic Codes 5251, 5252 and 5253.  Even in light of the Veteran's subjective complaints, the overall lay and medical evidence demonstrates that, even when considering functional loss due to pain, weakness, fatigability, or incoordination, the Veteran's overall right hip motion does not meet, or more nearly approximate, the criteria for a compensable rating under Diagnostic Codes 5251, 5252 and 5253.

The Board has also considered the applicability of other potentially applicable diagnostic codes, including: Diagnostic Code 5250 for ankylosis of the hip, Diagnostic Code 5254 for flail joint, and Diagnostic Code 5255 for impairment of the femur.  The medical evidence does not indicate the Veteran's right hip disability has resulted in a flail joint or impairment of the femur, and so Diagnostic Codes 5254 and 5255 are inapplicable.  Furthermore, Diagnostic Code 5250 is also inapplicable as ankylosis has not been demonstrated.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (defining ankylosis as immobility and consolidation of a joint due to disease, injury, or surgical procedure).

While the evidence does indicate that the Veteran's right hip is manifested by complaints of pain and limitation of motion, the evidence does not indicate results warrant a rating greater than 10 percent.  The Board notes that the Veteran's functional loss was considered.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. 202.  Further, the Board notes while separate evaluations for the Veteran's right hip condition were considered, the evidence does not indicate that the Veteran meets the criteria for even a 10 percent under any of the applicable diagnostic codes and, thus, no separate ratings are warranted.  

Overall, the lay and medical evidence is against a rating greater than 10 percent for right hip disability for any time during the appeal period.  To the extent that the Veteran argues entitlement to a higher rating, the Board places greater probative value to the clinical findings of VA examiner, who has greater expertise and training than the Veteran in evaluating the extent of the orthopedic disability in this case.  Accordingly, the Veteran's evaluation of 10 percent for iliotibial band syndrome of the right hip is continued.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).

Extraschedular Considerations

The Board has also considered referring the Veteran's knee and hip claims for possible extraschedular ratings.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation to determine whether a Veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected right knee disability, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  The rating schedule for knee disabilities specifically contemplates painful motion, limitation of motion, instability, episodes of locking, and resulting functional loss.  While the Veteran has reported some difficulties not explicitly stated by the rating schedule (inability to run, play sports, or participate in family fun with her nieces and nephews), the Board believes that these difficulties are considered as a part of the criteria discussed by the rating schedule as it considers functional loss resulting from the disability and, therefore, the Veteran's complaints are not so exceptional as to not be contemplated by the rating schedule.  

With regard to the Veteran's service-connected right hip disorder, the record does not show that the Veteran's right hip disorder at any point exceeded those contemplated by the schedular criteria.  The schedular criteria specifically consider pain on motion, as well as, limitations in flexion and extension.  While the Veteran has reported "irritating pain" that causes her to have to change positions at work, the Board does not find that this rises to the level of "marked" interference with her employment.  Therefore, assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Thun v. Peake, 22 Vet. App. 111 (2008). 

Service Connection for an Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disability, to include an anxiety condition.  Having carefully considered the claim in light of the record and the applicable law, the Board concludes that the evidence of record does not establish that the Veteran has a current diagnosis of a psychiatric disorder and, therefore, the appeal must be denied.

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service. 38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Several alternative paths to service connection exist for certain chronic diseases identified in 38 C.F.R. §3.309(a), such as certain types of psychoses.  38 C.F.R. § 3.384.  Service connection may be awarded if a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  As the evidence of record does not indicate that the Veteran was diagnosed with an acquired psychiatric disorder during service, or since separation from service, service connection cannot be granted under 3.303(b).

Upon return from being deployed in Iraq for approximately one year, the Veteran reported symptoms that included: feeling tired after sleeping, having little interest or pleasure in doing things, and feeling down, depressed, or helpless.  About six months later, in June 2008, the Veteran indicated in a re-assessment that these symptoms were becoming more severe.  She reported that she was having problems sleeping, that she was having trouble concentrating, and that she was experiencing emotional problems (such as feeling depressed or anxious) that made it hard for her to do her work, do things at home, and get along with others.      

While multiple complaints were made in-service, the record does not indicate that the Veteran was provided with an in-service diagnosis of any psychiatric disability.  Since exiting service, the Veteran has provided statements that she has an anxiety problem, which causes her difficulty sleeping, including waking up screaming due to nightmares from her deployment and her active service.  The Veteran has also indicated that she feels uncomfortable and paranoid around other people.  

Unfortunately, the Veteran did not report to the mental health examination scheduled in conjunction with her general VA examination.  Further, the Board notes that since the Veteran filed her appeal she has been scheduled for two additional mental health examinations in December 2011 and November 2013 and the Veteran did not appear at either examination.  The Veteran has not provided explanation for the missed examinations and has not provided the VA with any information regarding any current mental health treatment or any diagnosis of a mental disorder.   

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006). The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A layperson is competent to report on the onset and continuity of current symptomatology based on personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007).

The Board is unable to grant service connection for an acquired psychiatric disorder because there is no evidence of a current diagnosis of an acquired psychiatric disability.  Attempts to determine if a current acquired psychiatric pathology is present or related to the in-service symptoms has been thwarted by the Veteran's failure to report for the scheduled examinations.

In considering the Veteran's statements, while she is competent to testify about her symptomatology, she has not provided any evidence of a current disability.  While the Veteran may state that she has an anxiety disorder that type of determination is beyond the capability of lay diagnosis.  See Jandreau.   

As previously noted, the Veteran has been afforded multiple opportunities to attend a VA examination.  By failing to report for the VA examination without good cause or adequate reason, the Veteran denied VA the opportunity to obtain information that could have substantiated her claim.  38 C.F.R. § 3.655.  Further in this regard, the Board observes that the duty to assist is a two-way street.  If a Veteran wishes help in determining her claim, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Because the Veteran does not have a current disability for which service connection can be granted, entitlement to service connection for an acquired psychiatric disorder is not warranted.  See Brammer.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board finds the requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  In this case, the VCAA duty to notify was satisfied by way of an April 2009 letter provided prior to the Veteran's separation from service. 

Concerning the duty to assist, the RO has obtained the Veteran's service treatment records and provided a VA examination for the Veteran's contended conditions.  In May 2009, the Veteran attended a portion of a general VA examination but did not report to the x-ray portion of this examination and she did not attend a subsequently scheduled VA psychiatric evaluation in August 2009.  Further, the record reflects that the Veteran also did not attend two subsequently scheduled VA examinations and has not provided good cause for her failure to report to these examinations.  As noted above, the Board notes that "[t]he duty to assist is not always a one-way street." Wood, at 193.  As VA attempted on several occasions to provide the Veteran with a thorough VA examination, and in light of her failure to cooperate, the Board concludes that a remand for any additional examinations would serve no purpose and the Board finds that the duty to assist has been satisfied in this regard.  

Finally, the record indicates that the Veteran has not otherwise sought medical treatment at any VA facility since separation from service and has not provided notice of any private treatment or any other outstanding relevant evidence.  Therefore, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of her current claims. See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).














ORDER


Entitlement to an initial 10 percent rating, but not higher, is warranted for patellofemoral pain syndrome of the right knee.

Entitlement to an initial rating in excess of 10 percent for iliotibial band syndrome of the right hip is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety condition is denied.  





____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


